DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s filing on 11/16/2020 and 12/11/2020. Claims 1-18 are pending and considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adam et al. (US-2019/0351899-A1, hereinafter Adam).



Regarding claim 1, Adam discloses:
a counterpart vehicle detector configured to detect driving information of a surrounding vehicle to deliver the driving information of the surrounding vehicle to a vehicle controller (paragraphs [0025-0027] and FIG. 1, CPU-36, digital cameras-62, range sensors-64, vehicle speed sensors-66, and vehicle dynamics sensors-68);
a host vehicle detector configured to detect driving information of a host vehicle to deliver the driving information of the host vehicle to the vehicle controller (paragraphs [0024-0026] and FIG. 1, CPU-36, ADAS electronic control unit (ECU) - 52, engine control module (ECM) - 54, powertrain control module (PCM) - 56, sensor interface module(s) - 58, and brake system control module (BSCM) - 60);
the vehicle controller configured to: (paragraphs [0046-0048] and FIG. 1, CPU-36);
generate a plurality of avoidance routes for avoiding a collision with the surrounding vehicle entering a front of the host vehicle (paragraphs [0030-0032]);
designate a reach location according to a speed at a specific interval on the avoidance routes (paragraph [0042]);
select an avoidance route for avoiding the collision among the plurality of avoidance routes (paragraphs [0030-0032]);
then control a speed of the host vehicle to reach the reach location for avoiding the collision with the surrounding vehicle on the selected avoidance route (paragraphs [0030-0032]); and
when there is a possibility of a collision between the surrounding vehicle and the host vehicle (paragraphs [0030] and [0042]).
Regarding claim 2, Adam further discloses:
wherein the avoidance route includes: a lane, a left lane located on a left side of the lane, and a right lane located on a right side of the lane (paragraphs [0029] and [0033]).

Regarding claim 10, Adam further discloses:
generating a plurality of avoidance routes for avoiding a collision with an surrounding vehicle entering a front of a host vehicle (paragraphs [0030-0032]);
designating a reach location according to a speed at a specific interval on the avoidance routes (paragraph [0042]);
selecting an avoidance route for avoiding the collision among the plurality of avoidance routes (paragraphs [0030-0032]);
then controlling a speed of the host vehicle to reach the reach location for avoiding the collision with the surrounding vehicle on the selected avoidance route (paragraphs [0030-0032]); and
when there is a possibility of a collision between the surrounding vehicle and the host vehicle (paragraphs [0030] and [0042]).
Further regarding claim 10, “selecting an avoidance route for avoiding the collision among the plurality of avoidance routes, and then controlling a speed of the host vehicle to reach the reach location for avoiding the collision with the surrounding vehicle on the selected avoidance route, when there is a possibility of a collision between the surrounding vehicle and the host vehicle” is a contingent limitation of a method claim. The broadest reasonable interpretation of a method claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition precedent may not occur (MPEP 2111.04(II)).
Regarding claim 11, Adam further discloses:
generating the avoidance route including: (paragraphs [0030-0032]); and
a lane, a left lane located on a left side of the lane, and a right lane located on a right side of the lane (paragraphs [0029] and [0033]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Adam, as applied to claims 1 and 10 above, and further in view of Lui et al. (US-2019/0369626-A1, hereinafter Lui).
Regarding claim 3, Adam does not disclose a left line between the center line and the left boundary line, and a right line between the center line and the right boundary line. However, Lui discloses a system for determining a drivable area for an autonomous vehicle, including the following features:
wherein the avoidance route includes: a center line that is a lane center of a lane, a left boundary line of the lane, a right boundary line of the lane, a left line between the center line and the left boundary line, and a right line between the center line and the right boundary line (paragraphs [0183-0188] and FIG. 9, AV-912, drivable area-932, cutout-956, and adjusted drivable area-964).
Lui teaches that the drivable area of a vehicle lane may need to be adjusted to avoid collision of an autonomous vehicle with other vehicles based on the sensed trajectories of the autonomous vehicle and the other vehicles (paragraphs [0183-0188]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of adjusting the drivable area based on comparing predicted trajectories of an autonomous vehicle and other vehicles of Lui into the automated driving system which controls a subject vehicle to avoid collision based on the fusion of sensor data from the subject vehicle and a target vehicle of Adam. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of avoiding collision when part of a lane is predicted to be occupied by another vehicle at the time the autonomous vehicle is predicted to be at the same location.
Regarding claim 12, Adam does not disclose a left line between the center line and the left boundary line, and a right line between the center line and the right boundary line. However, Lui further discloses:
generating the avoidance route including: a center line that is a lane center of a lane, a left boundary line of the lane, a right boundary line of the lane, a left line between the center line and the left boundary line, and a right line between the center line and the right boundary line (paragraphs [0183-0188] and FIG. 9, AV-912, drivable area-932, cutout-956, and adjusted drivable area-964).
Lui teaches that the drivable area of a vehicle lane may need to be adjusted to avoid collision of an autonomous vehicle with other vehicles based on the sensed trajectories of the autonomous vehicle and the other vehicles (paragraphs [0183-0188]). It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to incorporate the system of adjusting the drivable area based on comparing predicted trajectories of an autonomous vehicle and other vehicles of Lui into the automated driving system which controls a subject vehicle to avoid collision based on the fusion of sensor data from the subject vehicle and a target vehicle of Adam. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, for the purpose of avoiding collision when part of a lane is predicted to be occupied by another vehicle at the time the autonomous vehicle is predicted to be at the same location.




Allowable Subject Matter
Claims 4-9 and 13-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Caveney et al. (US-2013/0325306-A1) discloses a cooperative driving and collision avoidance system which tests for conflicts and calculates optimized trajectories by adjusting parameters in terminal state constraints of an optimal control problem.
Lv et al. (US-2018/0074505-A1) discloses a system for predicting a future trajectory of a second vehicle based on estimated past states; and planning a future trajectory of a first vehicle based on the predicted future trajectory of the second vehicle and a safety cost function.
Ohmura (US-2019/0220030-A1) discloses a vehicle controller which computes a first route based on energy consumption, and a second route based on avoiding a nearby object.
Jung (US-2019/0391582-A1) discloses an apparatus for controlling a host vehicle in an adaptive avoidance mode when the distance between the host vehicle and a preceding vehicle or following vehicle is not maintained based on a predetermined distance.
Lee (US-2021/0237723-A1) discloses an apparatus for controlling a host vehicle which transmits an avoidance request signal and maneuvers the host vehicle to avoid a possible collision with another vehicle.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA L WEBER whose telephone number is (303)297-4249. The examiner can normally be reached 8:30-5:00 MTN.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/Examiner, Art Unit 3667